In an action for specific performance of an agreement to execute a commercial lease or, in the alternative, for compensatory and punitive damages, defendants appeal from an order of the Supreme Court, Dutchess County, dated June 10, 1976, which denied their motion, made pursuant to CPLR 3211, inter alia, to dismiss the complaint. Order affirmed, without costs or disbursements. The time within which defendants may serve a responsive pleading is extended until 10 days after service upon them of a copy of the order to be made hereon, together with notice of entry thereof. A review of the record reveals that Special Term was correct in concluding that the complaint states a cause of action. A motion for summary judgment is premature as issue has not yet been joined. The letter of intent signed by defendant Louis Santino, the memorandum prepared by defendant Claire Santino, and the other (unsigned) writings referring to the same subject are sufficient to defeat the motion, which is based on the *945Statute of Frauds (see Crabtree v Elizabeth Arden Sales Corp., 305 NY 48). Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.